DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how: 1) a foot rack is arranged near the lower supporting unit and “assembled” to the lower supports so that they are juxtaposed (claim 1); 2) the plurality of recesses is configured to fitly bear (claim 3) ;3) a clearance existed between the lower supports and between the upper supports at a joint (where is the joint?) (claim 5) limits the claim relative to the other elements included.  
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mai (‘870). The reference to Mai (see fig 1 annotated below) teaches structure as claimed including a high structural strength display stand with bending tubes, comprising:  a lower supporting unit having a plurality of lower supports, each of the lower supports comprising a first bending section and a second bending section, and the second bending section located at a distance from the first bending section; an upper supporting unit having a plurality of upper supports, each of the upper supports comprising a lower end connected to an upper end of one of the lower supports, a third bending section and a fourth bending section, and the fourth bending section located at a distance from the third bending section; and a foot rack being arranged adjacent to the lower supporting unit and assembled to the lower supports, such that the foot rack and the lower supports are juxtaposed, the lower supporting unit and the upper supporting unit are selected from the group consisting of being  integrally formed and being non-integrally formed.
Allowable Subject Matter
s 3, 5, 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach structure similar to applicant’s including variable adjustable computer stands.





    PNG
    media_image1.png
    767
    614
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mai as applied to the claims above, and further in view of Trish et al (‘586).   The reference to Mai teaches structure substantially as claimed as discussed above, including a foot rack and  an upper supporting unit the only difference being that there are not casters at the foot rack to provide mobility and there is not a mount for a display at the upper support unit and a table mounted at the foot rack.  However, the reference to Trish et al teaches the use of providing casters, display mount and table mounted to one of the supporting structure to provide additional well known features to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Mai to include casters, table, and display mount, as taught by Trish et al since such are conventional alternative structures .
	


	
	
2. The display stand as claimed in claim 1, wherein the foot rack comprises a plurality of supporting legs, the supporting legs and the lower supports being located side by side and assembled to one another, each of the supporting legs

20 being formed with a fifth bending section and a sixth bending section, and the sixth bending section located at a distance from the fifth bending section.

3. The display stand as claimed in claim 2, further comprising at least one locating unit to be disposed between the foot rack and the lower supporting unit, the

25 locating unit having two opposite sides which are correspondingly formed with a plurality of recesses configured to fitly bear against the supporting legs and the lower supports, such that the locating unit connects the foot rack to the lower

1

supporting unit.


5. The display stand as claimed in claim 1, further comprising a reinforcement unit, the reinforcement unit externally disposed in a clearance existed between the lower supports and between the upper supports at a joint of the lower supporting

10 unit and the upper supporting unit.



15 corresponding to that of the reinforcement unit.

7. The display stand as claimed in claim 6, wherein the connection unit comprising an upper connection section and a lower connection section for correspondingly and respectively connected to the upper supports and the lower supports.

20


9. The display stand as claimed in claim 2, further comprising a plurality of casters

25 separately assembled to lower ends of the lower supports of the lower supporting unit and lower ends of the supporting legs of the foot rack. 2

10.The display stand as claimed in claim 1, further comprising a mounting unit disposed at the upper supporting unit for a display unit to be mounted thereon. 3
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE V CHEN/Primary Examiner, Art Unit 3637